DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The request for reconsideration filed 05/12/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puvanakijjakorn (US 2017/0171932).
Regarding claim 15, Puvanakijjakorn discloses a lamp module (2300/3200, see Figs. 23 and 32) comprising: a first housing (2338, see Figs. 22, 23, and 32, Para. 0204) defining a housing cavity; an LED lamp board comprising an LED (LED light emitter 2324, see Figs. 23, 25A-25D, Para. 0198, 0204); 61Attorney Docket #: 74980-1023a power supply driving module (2336, see Figs. 23 and 32, Para. 0202, 0203) positioned within the housing cavity (see Fig. 32), the power supply driving module (e.g. driver assembly 554, 2336, see Figs. 6B and 32, Para. 0094, 0138, 0140, 0147) connected in electrical communication with the LED lamp board (2324, see Para. 0236) by a first wire and a second wire (e.g. wires 576, 578, and 3208, see Fig. 6B, Para. 0094, 0138, 0140, 0147, 0236) the power supply driving module comprising a dimmer (see Fig. 6D, Para. 0141, 0143) configured to vary a light output of the LED lamp board; and a first concentric terminal (electrical connector 2334/2344, see Figs. 28 and 32, Para. 0204, 0234) connected in electrical communication with the power supply driving module by a third wire and a fourth wire (e.g. the two wires 576/3208 communication with the power supply driving module 554/2336, see Figs. 6B and 28, Para. 0151, 0154, 0234, 0236).   

Regarding claim 19, Puvanakijjakorn further discloses the dimmer (e.g. connected to the control knob 548, see Para. 0296) is a manual dimmer, wherein a control is attached to the dimmer, and wherein the control extends through the power supply driving module (see Fig. 32, Para. 0286 and 0297).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn (US 2017/0171932).
Regarding claim 18, the teachings of Puvanakijjakorn have been discussed above.
 However, Puvanakijjakorn fails to disclose or fairly suggest the dimmer is a wireless dimmer, and wherein the dimmer is connected to an antenna.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn’s dimmer to be controllable wireless by including an antenna thereby the user can control the light output from a remote location wireless, since it has been held by the courts that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. In re Venner, 120 USPQ 192 (CCPA 1958).

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn (US 2017/0171932) in view of Olsson et al. (US 9,285,109 hereafter “Olsson”).
Regarding claim 1, Puvanakijjakorn discloses an electronic module group comprising: an electronic module (2300, see Fig. 23) comprising: a first housing (2338, see Figs. 22 and 23, Para. 0204) defining a housing cavity; a power supply driving module (e.g. driver assembly 554, 2336, see Figs. 6B and 32, Para. 0094, 0138, 0140, 0147) positioned within the housing cavity; and a first concentric terminal (electrical connector 2334/2344, see Figs. 28 and 32, Para. 0204, 0234) connected in electrical communication with the power supply driving module by a first wire and a second wire (e.g. the two wires 576/3208 communication with the power supply driving module 554/2336, see Figs. 6B and 28, Para. 0151, 0154, 0234, 0236).   
However, Puvanakijjakorn is silent with respect to a second concentric terminal (see Figs. 6B) rotatably connected in electrical communication with the first concentric terminal, the second concentric terminal configured to transmit power to the first concentric terminal.  
Olsson teaches an LED light head (254, see Figs. 19 and 21, Col. 11; lines 37-53) that includes a light housing (260, see Figs. 19 and 22) defining a first protruding column at the first housing end (see Fig. 2), an electronics driver circuit board (114, see Fig. 2), and a plurality of LEDs (128, see Col. 6; lines 10-19); wherein the housing including a first concentric terminal (108, see Figs. 2, 19 and 21) configured to connect in electrical communication with a complimentary second concentric terminal to supply power to a power supply driving module (see Fig. 21). 
Therefore, in view of Olsson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by providing first and second concentric terminal in order to provide electrical connection to a power source, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, providing a concentric terminal would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 2, Puvanakijjakorn further discloses the electronic module further comprises an LED lamp board (LED light emitter 2324, see Figs. 23,25A-25D, Para. 0198) connected in electrical communication with the power supply driving module by a third wire and a fourth wire (3208, see Para. 0236).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn (US 2017/0171932) in view of Olsson et al. (US 9,285,109 hereafter “Olsson”) and further in view of LENTINE et al. (US 2017/0175963).
Regarding claim 3, the teachings of Puvanakijjakorn have been discussed above. 
However, Puvanakijjakorn is silent with respect to a speaker connected in electrical communication with the power supply driving module by a third wire and a fourth wire.  
LENTINE et al. teaches a landscape light (10, see Fig. 1, Para. 0050) that includes a speaker, and music and audio can be stored on the memory, which can be played via the speaker. For example, landscape light can include holiday music, scary Halloween sounds, Christmas carols, etc.
Therefore, in view of LENTINE et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by including a speaker as suggested by LENTINE et al. thereby lighting device can include holiday music, scary Halloween sounds or Christmas carols. One would have been motivated to make this combination in order to be able to play music and audio via the speaker.

Claims 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn (US 2017/0171932) in view of Olsson et al. (US 9,285,109 hereafter “Olsson”) and further in view Morgan (US 9,160,102).
Regarding claims 4 and 5, the teachings of Puvanakijjakorn have been discussed above.
However, Puvanakijjakorn is silent with respect to the first concentric terminal comprises an inner conductive sleeve and an outer conductive sleeve positioned around the inner conductive sleeve; the second concentric terminal comprises a conductive post and a conductive spring; the inner conductive sleeve receives the conductive post to connect the inner conductive sleeve in electrical communication with the conductive post; and the conductive spring is pressed against the outer conductive sleeve to connect the conductive spring in electrical communication with the conductive post; the second concentric terminal is a female concentric terminal defining a bore; the conductive post and the conductive spring are positioned within the bore; and the inner conductive sleeve and the outer conductive sleeve are at least partially received within the bore. 
Morgan teaches a concentric electrical connector assembly (100, see Fig. 1A) that includes a first inner conductive sleeve (e.g. housing 125/325, see Figs. 2B and 3C), a first outer conductive sleeve (an outer ring magnet 110/310, see Figs. 1A and 3C), the first concentric terminal comprises an inner conductive sleeve and an outer conductive sleeve positioned around the inner conductive sleeve; the second concentric terminal comprises a conductive post and a conductive spring (e.g. 313, see Fig. 3B) within the bore (see Figs. 3A); the inner conductive sleeve receives the conductive post to connect the inner conductive sleeve in electrical communication with the conductive post; and the conductive spring is pressed against the outer conductive sleeve to connect the conductive spring in electrical communication with the conductive post; the second concentric terminal is a female concentric terminal defining a bore (e.g. base insert 381, see Fi. 3B, Col. 6; lines 1-11); the conductive post and the conductive spring are positioned within the bore; and the inner conductive sleeve and the outer conductive sleeve are at least partially received within the bore (see Fig. 3A). 
 Therefore, in view of Morgan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by modifying the first and the second concentric terminal in order to have conductive sleeves, magnets, and a conductive pin as claimed in order to provide self-retracting, auto-aligning electrical connector as suggested by Morgan. One would have been motivated to make this combination to provide effective connection and prevent lack a connection to electrical ground and risking electrical shorting and risk of electrical failure while connecting/disconnecting (see Morgan Col. 2; lines 44-52).

Regarding claims 6 and 7, the teachings of Puvanakijjakorn have been discussed above.
 However, Puvanakijjakorn is silent with respect to the first concentric terminal comprises a first inner conductive sleeve, a first outer conductive sleeve, and a first magnet; and the second concentric terminal comprises a second inner conductive sleeve, a second outer conductive sleeve, a second magnet, and a conductive pin, wherein the first magnet and the second magnet are oriented to attract an first inner connection end of the first concentric terminal to a second inner connection end of the second concentric terminal.  
 Morgan teaches a concentric electrical connector assembly (100, see Fig. 1A) that includes a first inner conductive sleeve (e.g. housing 125/325, see Figs. 2B and 3C), a first outer conductive sleeve (an outer ring magnet 110/310, see Figs. 1A and 3C), and a first magnet; and the second concentric terminal (auto-aligning electrical connector (Connector 2) 155, see Fig. 1A, Col. 3; lines 7-27 and Col. 5; lines 45-67) comprises a second inner conductive sleeve (e.g. housing 475, see Fig. 4A), a second outer conductive sleeve (e.g. magnet 165), a second magnet, and a conductive pin (e.g. 180); wherein the first magnet and the second magnet are oriented to attract an first inner connection end of the first concentric terminal to a second inner connection end of the second concentric terminal (see Fig. 1A).  
 Therefore, in view of Morgan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by modifying the first and the second concentric terminal in order to have conductive sleeves, magnets, and a conductive pin as claimed in order to provide self-retracting, auto-aligning electrical connector as suggested by Morgan. One would have been motivated to make this combination to provide effective connection and prevent lack a connection to electrical ground and risking electrical shorting and risk of electrical failure while connecting/disconnecting (see Morgan Col. 2; lines 44-52).
 
Response to Arguments
Applicant's arguments filed 05/12/2022 with respect to the rejections of claims 1-7 and 15-20 have been fully considered but they are not persuasive. 
In response to applicant's arguments that Puvanakijjakorn fail to disclose, or even suggest, “the control knob 2334 mechanically controls the potentiometer and is not in electrical communication with the potentiometer. No current flows through the control knob 2334; which explains why the wires are not shown connected to the control knob 2334 in anyway”, it is noted that Puvanakijjakorn discloses the electrical connector as “2334” and “2344” (see Figs. 28 and 32, Para. 0204, 0234). The applicant is respectfully advised that the examiner considered the electrical connector (i.e. 2334 or 2344). Furthermore, Puvanakijjakorn discloses “While the full upper portion of wires 3208 are not shown in FIG. 32, the wires extend to input terminals on the lower portion of the driver assembly 2336 which in turn has wires which extend up through the lower and upper main fixture body portions 2332, 2330 to the light emitting element 2324 to supply power thereto” (see Para. 0236).
In response to applicant's arguments that Puvanakijjakorn fail to disclose “a control is attached to the dimmer, and wherein the control extends through the power supply driving module”, as recited in claim 19, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, Puvanakijjakorn teaches a control knob (2334) that has a drive or shaft portion which extends through an opening in the lower fixture main body (2332) and interfaces with and mechanically drives a moveable element of a potentiometer on the LED driver assembly (2336, see Fig. 23, Para. 0203), as recited in the claim.
Applicant presents the same argument with respect to claim 1, which is not found persuasive for the same reasons as above.
Applicant’s arguments filed 05/12/2022 with respect to the rejections of claims 8-14 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest all of the of the claim limitations specifically "first inner conductive sleeve;" "a first outer conductive sleeve positioned around the first inner conductive sleeve;" "a first magnet positioned around the first outer conductive sleeve;" "a second inner conductive sleeve;" and "a second outer conductive sleeve positioned around the second inner conductive sleeve, as recited in claim 8. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875